Citation Nr: 0214604	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Chalmers P. Wylie Outpatient 
Clinic 
in Columbus, Ohio


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Knox Community Hospital from March 1, 
1998, to March 4, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 decision of the Chief, 
Medical Administration Services, of the Department of 
Veterans Affairs (VA) Chalmers P. Wylie Outpatient Clinic 
(OPC) in Columbus, Ohio.  The Board originally reviewed the 
issue on appeal in April 2001, and denied the benefits 
sought.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and upon joint motion for remand, the Court issued an Order 
on March 29, 2002, vacating the Board's decision and 
remanding the issue on appeal.  Therefore, this matter is 
properly before the Board for appellate consideration.


REMAND

At the time the Board issued its April 2001 decision in this 
matter, it remanded the issue of entitlement to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for a respiratory disorder, including nasal polyps, to 
the VA Regional Office (RO) in Cleveland, Ohio, as the 
medical evidence of record was determined to be insufficient 
upon which to render a decision.  Upon joint motion to the 
Court, the veteran and VA acknowledged that the issue of 
whether the veteran was entitled to payment of unauthorized 
medical expenses for hospitalization in March 1998 could not 
be properly decided until the Section 1151 claim on remand to 
the RO was developed and finally decided.  It was 
specifically found that the issues were inextricably 
intertwined.  As such, the issue here on appeal must be 
remanded in order for the Section 1151 claim to be developed 
and finally decided.  At that time, and only at that time, 
may the issue here on appeal be decided.

The issue of entitlement to Section 1151 compensation has not 
been decided by the RO.  Therefore, this matter must be 
remanded to the RO in order for the appropriate development 
to be performed regarding the inextricably intertwined issues 
and the issue of Section 1151 compensation to be decided.

This case is REMANDED to the RO for the following:

The issue of entitlement to payment of 
unauthorized medical expenses for 
services rendered at Knox Community 
Hospital from March 1, 1998, to March 4, 
1998, should be reviewed in conjunction 
with the issue of entitlement to Section 
1151 benefits on remand from the Board.  
Upon completion of the development 
requested by the Board in its April 2001 
remand and final determination of the 
Section 1151 claim, the issue of payment 
of unauthorized medical expenses should 
be readjudicated.  In readjudicating the 
issues on appeal, the RO should perform 
all development discussed in the joint 
motion for remand before the Court, 
including obtaining all records 
surrounding a Federal Tort Claims Act 
suit brought by the veteran regarding the 
events which make up his claims before 
VA.

When the development requested has been completed, the case 
should again be reviewed on the basis of the additional 
evidence.  If the benefits sought are not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



